Ban on use of cyanide mining technologies (debate)
The next item is the debate on the oral question to the Commission by Mr Áder and Mr Tőkés, on behalf of the Group of the European People's Party (Christian Democrats), on the ban on the use of cyanide mining technologies - B7-0206/2010).
author. - (HU) Fellow Members, very important decisions have been taken in the European Union over the past few years aimed at protecting our environment. I would mention just the decision regarding biodiversity or the Water Framework Directive. The EU's Water Framework Directive makes Member States responsible for protecting water quality and preventing pollution. Is this a worthy goal? Yes, it is. Is it our responsibility to do everything we can in order to reach this goal? Clearly it is. Are there any mining technologies that endanger our waters and our environment? Unfortunately, there are. Moreover, there is one extremely dangerous and, at the same time, obsolete technology in particular. Along with quite a few fellow Members, I would like this technology to be banned throughout the European Union. The cyanide disaster on the Tisza River ten years ago, as well as accidents that have occurred since then, also serve as reminders of this problem.
Ladies and gentlemen, the present moment is one that is both fortunate and pressing. Fortunate, because according to the information received from the Commission, today only three countries still use this cyanide-based mining technology, and it is fortunate also because there are three other countries that have banned cyanide mining technology, thus setting an example for the other EU Member States. At the same time, it is also pressing since, on account of the rising price of gold, there are plans to open new mines throughout Europe using this dangerous and obsolete technology. This represents a serious threat to our environment.
Ladies and gentlemen, if we are serious about the need to protect our waters, we cannot create cyanide-poisoned lakes alongside our rivers and lakes. Yet this is the result of this obsolete technology. If we are serious about safeguarding biodiversity, we cannot allow the use of technologies that can kill all forms of life in our rivers, from micro-organisms to crabs and fish. The time is ripe, distinguished fellow Members, to take action. Let us not wait for a new catastrophe to warn us of this.
Finally, please allow me to thank all those fellow Members who are present and those who will participate in the debate, but who are unable to be here due to the eruption of the volcano, who have done a lot to help prepare this proposal for a decision, and thanks to whom we were able to present this House with a joint proposal for a text that is the fruit of compromise and that is supported not only by the Group of the European People's Party (Christian Democrats) but also the Group of the Greens/European Free Alliance, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the European Conservatives and Reformists. I believe that, given the seriousness of the matter, this is absolutely justified. I would ask my fellow Members to continue their support through the final stage of the decision-making process.
Member of the Commission. - Madam President, honourable Members, my colleague, Commissioner Piebalgs excuses himself. Unfortunately, he cannot be here with you today, so he has entrusted me with the task of taking this debate with you. Thank you for this opportunity to explain the Commission's position on the use of cyanide for gold extraction in the European Union.
First, as the honourable Member knows, we have had a careful and very comprehensive study of the dramatic accident and the causes of it at Baia Mare in Romania in 2000 when a dam retaining toxic substances broke. The conclusions of that study were taken on board when the European Union adopted in 2006 a specific directive on the management of extracted waste.
The deadline for Member States to transpose this was only two years ago and it is still regarded as an up-to-date, proportionate and appropriate approach to the risk of using cyanide.
The directive includes several requirements to improve the safety of extractive waste management facilities and limit their impact on the environment.
Explicit and precise requirements are set on the construction and the management of waste facilities which have to be operated using the 'best available technique' concept.
A full accident prevention policy is required for the facilities in which toxic substances are treated or stored. Emergency plans to be used in case of accidents must be established, not only by the operator but also by the competent authorities. Clear information requirements are included in the directive if trans-boundary impacts are expected.
This legislation also incorporates requirements for the closure of extraction facilities, and for after closure. It includes the obligation to set up an underwritten financial guarantee for each installation before the beginning of the operation. The directive includes strict maximum limit values of cyanide concentration before this substance is stored in ponds for remaining residues to be broken down by oxidation, sunlight or bacteria.
In practice, in order to meet the strict limit values, it is necessary to install specific equipment destroying most of the cyanide before its storage in the pond.
To our best knowledge, unfortunately, no adequate alternatives to cyanide use for gold extraction exist on the market. In most European deposits, gold is bound with other metals meaning that a separation method is required. A total cyanide ban would imply stopping European extraction and consequently increase gold imports, often from countries with lower environmental and social standards.
Nevertheless, the Commission is following technology development in the sector and, if alternative techniques emerge in the coming years, the debate might very well be reopened.
In the meantime, a good implementation of this directive is essential to guarantee the safety of these facilities and minimise the risk associated with their management. Let me also point out that Member States are responsible for deciding on whether to open gold mines on their territories.
The Commission's role is to ensure full implementation of the directive and good implementation and enforcement is a priority.
Under the directive, the Member States are bound to provide the Commission with information on implementation no later than 2012 and we, in turn, are obliged to analyse and report on this basis.
That will obviously be the right time for us to assess the effectiveness of this approach and if, at that point, the current approach were found to be ineffective, we should not rule out the possibility of an outright ban.
In conclusion, I would like to insist on the importance of ensuring high waste-recycling rates and improved resource efficiency in the extraction sector. Even without considering the use of cyanide, mining for gold is far from kind to the environment.
To extract 1 g of gold, it is necessary to move and treat, on average, 5 000 kg of ore. The same amount can be obtained through the recycling of approximately 5 kg of old mobile phones. This example illustrates the importance of increasing the separate collection and recycling of waste - in this case, electronic and electrical waste which can contain gold and other similar precious metals. This is why resource efficiency is a priority for this Commission.
Madam President, I am pleased that Commissioner Malmström is here, but in this case, I would rather have seen her colleague Mr Potočnik, the responsible Commissioner, because this problem is for him to solve.
I would like to say first of all that Europe produces 0.73% of the world's gold and that gold is currently being mined in Bulgaria, Finland, Hungary, Italy, Romania and Sweden. Not all use these dangerous cyanide technologies. I would also like to point out that the task force that was set up to investigate the accident in Baia Mare has established that the plant design was unsuitable for the storage and disposal of mine waste, that the authorisation of this design was not checked by the supervisory authorities and that there was insufficient monitoring of the damming and plant operation, so there were many mistakes on the part of the plant operator. As the Commissioner has correctly established, we have learned from this accident. However, I believe the Commission should draw further conclusions in view of this very dangerous technology.
Since, to my knowledge, the alternative technologies that are on the market do not yet offer the results that we actually want, we should also consider what we can do in the area of research and development, to secure the future of gold production, but also to guarantee plant safety. On many occasions, Europe has committed itself to adhering to high environmental protection standards. I would remind you of the Water Framework Directive that clearly aims to prevent these hazards, but also commitments in the area of biodiversity. Therefore, I ask you, Mrs Malmström, to pass on to Commissioner Potočnik our clear demand that progress be made in the area of gold production on the part of the Commission, the European legislator.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament unreservedly supports the ban on the use of cyanide mining technologies, because I would like to call the Commissioner's attention to the fact that it is not enough for the Commission to act after the event. Unfortunately, in European environmental protection - and, in particular, in the Committee on Petitions - there are numerous examples where environmental pollution begins and continues without us being able to prevent it; therefore the European Union must henceforth make prevention its aim. My colleagues, Mr Áder and Mr Seeber, also referred to the cyanide disaster at the mine in Baia Mare. When we are urging a ban on the use of cyanide in mining, in gold mining, we are doing so based on the experience of a specific, very sad environmental catastrophe.
With regard to the current investment at Roşia Montană, the plans involve an exponentially larger gold mine. There are numerous problems surrounding the investment. There is no guarantee that the surface extraction accompanying the investment will not transform the landscape. A great deal of poison will be released into the environment. The expected lifetime of the mine is only 20 years, and it will create scarcely any jobs. There is no guarantee that the investor will restore the environment after the mining is finished. For all these reasons, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, together with the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left, are not only launching the initiative but are also asking the Commission to draw up legislation by 2010 or 2011 definitively banning the use of cyanide in mining within the European Union, because environmental pollution does not stop at national borders. Even if a few countries ban the use of cyanide in gold mining, this is useless if we do not solve the problem at EU level.
Madam President, this is a very important topic that we are debating, because cyanide is an exceptionally dangerous substance. We do not accept what the Commission representative has said about there being no safe techniques. We consider that the three current investment plans to mine gold using cyanide in Greece should be dealt with by banning this technique. In Evros, in Rodopi and in Halkidiki, there has been strong reaction from the local communities and the Supreme Administrative Court in Greece, the Council of State, has handed down decisions.
The threat of the involvement of the International Monetary Fund, as a result of the crisis in my country, is causing fears of possible pressure to relax legislation to protect the environment and controls. There are practices and experiences from other countries with tragic results. In Greece, the dangers come from the exploitation of gold in Bulgaria, which is the Evros catchment basin.
Also, there is the question of the Turkish shores and the related threats to the Aegean. There are also similar plans in other countries. However, Hungary, as we already know, decided just last December to ban all cyanide-based mining work.
There should also be support from European legislation, with a full ban and the simultaneous creation of a safety network for economically vulnerable countries such as Greece. We are calling for the weak legislation of the European Union to become more decisive and for different levels in permitted pollutants for each Member State to be abolished.
Madam President, on behalf of the Confederal Group of the European United Left - Nordic Green Left, I wish to say that we consider the matter to be extremely serious; it needs immediate action and this is no time for obstruction.
The Commission and the position which it is maintaining are relaxed and the directive is full of holes and does not prevent the dangers to which other members referred. The importance and the repercussions of the use of cyanide in metal mining are well documented and we have seen what happened in Romania. One member referred earlier to mining programmes being prepared at present in Greece. When I asked the Commission about the creation of cyanide-based gold mines in Bulgaria, the Commission's reply increased my fears and the need for this legislation to be stricter and to be applied more decisively. We are certain that citizens will obviously react, but we too must act. We therefore join our voice with everyone calling for a complete ban on the use of cyanide in metal mining and every country should commit to such a ban, as Hungary did recently.
The representatives of EU bodies often like to place great emphasis publicly on protecting the health of our citizens and protecting nature and the environment. It is therefore striking that European regulations are almost suspiciously inconsistent when it comes to the use of a highly toxic chemical substance, cyanide, in the mining of precious metals.
It is well-known among professionals that cyanide is one of the most toxic of all chemical substances. It gets into the organism by inhalation through undamaged skin or after use. At sufficient concentrations, death follows in a few seconds or minutes.
The arguments of mining companies that they can ensure conditions for gold mining that will prevent the risk of damage to health or the environment have always proved worthless. Sometimes, there is human error and sometimes nature springs a surprise. This can be seen from dozens of serious accidents all over the world, which have resulted in the extensive destruction of nature, harm to health and also loss of life.
Let us recall just a few from recent years: Summitville in Colorado, Carson Hill in California, Brewer in South Carolina, Harmony in South Africa, Omai in Guyana, Gold Quarry in Nevada, Zortman-Landusky in Montana, Kumtor in Kyrgyzstan, Homestake in South Dakota, Placer in the Philippines, Baia Mare in Romania and Tolukuma in Papua New Guinea. In all of these places, both the inhabitants and nature paid dearly for the greed of the modern-day gold diggers, facilitated by the indifference of the authorities.
Commissioner, the time has come to show the people of the EU what really matters to you: the environment and people's health and lives, or the profits of mining companies.
(RO) We must agree that the ban on the use of cyanide in mining will become a priority issue for the environment not only in Romania, but throughout the whole of Europe as well. More than 25 major accidents and discharges have occurred worldwide between 1998 and 2006, making it increasingly obvious that cyanide has been posing a constant hazard to the environment for decades. These mining accidents raise a number of questions about practices and the application of regulations governing the management of cyanide, even if the companies involved are well-meaning.
In addition, the difficulty in managing the transport, storage and use of cyanide, combined with shortcomings in operating and maintaining tailing ponds, not to mention bad weather, can result in explosive situations, with a devastating impact on the environment. There are alternatives to the use of cyanide in mining, but they are not promoted by the mining industry, even though regulations are applied at European Union level to actively promote new emerging technologies which are safe.
In November 2005, MEPs and Member States adopted the Mining Waste Directive. This directive is an ineffective legislative instrument, resulting from great pressure exerted by the mining industry and concerns expressed by the countries in Central and Eastern Europe with regard to waiving any request and responsibility for cleaning up old, abandoned mining sites. Some of the loopholes in the directive become obvious if we consider that it does not, for instance, refer to cyanide emissions in air.
Let us take the example of the Roşia Montană mining development in Alba County. If operations get under way, it is estimated that 134.2 kg of cyanide will be emitted into the air every day, which will happen every day of normal operation. This means an annual volume of 48 983 kg of emissions or 783 728 kg over the mine's 16-year operating life. In addition, there is not even any European legislation on air quality for such emissions. In this context, it is our moral duty to future generations, and in keeping with the global trends on banning the use of cyanide in mining, to support this legislative proposal.
(CS) Ladies and gentlemen, at a time when we are marking the tenth anniversary of a large-scale environmental catastrophe involving the escape of cyanide into European rivers from a Romanian gold mine, we are voting on a resolution in which we demand an EU-wide ban on the extraction of gold through the use of cyanide. This is an extremely dangerous technique, not only in case of accidents, which threaten wide areas, but also because it imposes an environmental burden in the course of extraction which can no longer be tolerated. For every tonne of rock contaminated with a highly toxic material, which is broken down only with great difficulty in the environment, only a few grams of gold are extracted. At the same time, very many tonnes of this toxic rock are created. Moreover, the objections of most foreign mine owners to our activities are unfounded, since there are other, safer, if rather more expensive, methods of extraction.
I would like to ask for your support in the vote on our joint resolution, through which we call on the European Commission to ban the cyanide-based technology within the EU from 2012, and also for both the Commission and the Member States not to support mining projects using cyanide within the EU or in third countries. The ban is already applied today in the Czech Republic, Germany and Hungary, and other countries should also ban this mining technique. I consider it essential for mining companies to have mandatory insurance cover against damages caused through accidents, including the cost of restoring areas affected by accidents to their original state. I would like to end by emphasising that the insignificant profits obtained through the cheaper extraction of gold using cyanide cannot relieve us of the responsibility for a functioning ecosystem and for conserving the ecosystem for future generations.
(EL) Madam President, Commissioner, after Chernobyl, we all understand the nuclear risk. In 2000, however, the second biggest environmental disaster in the history of Europe - perhaps even in the history of the world - was caused by the accident at Baia Mare in Romania, to which numerous members have referred. One hundred thousand cubic metres of water with very high concentrations of cyanide and other heavy metals leaked from a gold mine into the Tisza River and from there into the Danube, affecting Hungary and Serbia, as well as Romania, killing tens of thousands of fish and poisoning the drinking water.
The contamination of the food chain in the areas directly affected was long term. Hungary reported 1 367 tonnes of dead fish. Over 100 persons, mainly children, were poisoned from eating contaminated fish and were treated immediately.
Nonetheless, not only does gold mining involving the use of cyanide solvents continue, not only is it not banned at European level; on the contrary, the investments in question are subsidised by the Member States and the European Union. Mining is continuing or is being planned in Sweden, Finland, Slovakia, Romania, Bulgaria and Greece, while it is banned by law in Hungary and the Czech Republic and by case-law in Germany.
The time when we sacrificed the local environment and our citizens' health for jobs is long gone. Even the economic viability of this particular activity would collapse if the principle of prevention and the 'polluter pays' principle were applied.
Every economic activity is welcome, provided that it is in keeping with environmental protection and protection of our citizens' health. However, when we use cyanide, we expose both the environment and our citizens' health to irreparable danger.
Commissioner Malmström, are you in a position to assure us that we shall have adequate and strong legislation and that Baia Mare will not be repeated this time in Sweden, Finland, Bulgaria or Greece? I call on the Commission to prove that it honours the undertakings which it made just two months ago before the European Parliament.
I add my voice to those of the local communities which are the first to suffer the consequences and join in the fight by environmental movements, while calling for an immediate ban on the use of cyanide in gold mining inside the European Union.
(EL) Madam President, Commission, the gold is sitting there; it cannot escape. What we are being called upon to debate is when, how and with what environmental impact we decide to mine it.
If an investment is implemented with the use of cyanide, the repercussions are irreversible, because the gold is gone and the slurry, which contains dangerous toxic cyanides, as the directive itself admits, remains in large quantities in the mining area. This issue does not only concern the Member States in question, because there are also Member States downstream whose installations are sited on rivers.
The existing directive has one disadvantage: the financial guarantee provided for does not cover all the repercussions in the event of an accident, especially after the installations in question have shut down. Consequently, the basic 'polluter pays' principle is being infringed, especially given that the companies using this technique are basically outside Europe and, once mining has finished, they get out their handkerchief and wave goodbye to us.
Therefore, we need to seriously re-examine alternative mining methods and reinstate the basic 'polluter pays' principle, with full and reliable insurance cover in the event of an accident, from now and for as long as these dangerous substances remain trapped in the earth. Until these preconditions apply, I believe that there should be a complete ban on this technology, which will probably motivate companies to carry out serious research into alternative, less polluting techniques because, if you have a cheap method and do not pay for the pollution it causes, you have no reason to research alternatives.
(CS) Ladies and gentlemen, I decided to speak on the topic in hand because I followed in detail events surrounding the prospecting and opening of the Mokrsko and Kašperské Hory deposits in the Czech Republic, where finely dispersed gold was to have been extracted through cyanidation. At that time, in the mid-1990s, we considered the environmental impact of the chemical substances used and the fact that cyanidation involves processing huge volumes of ore, in addition to which there were the harmful effects not only of the cyanide but also of the substances used for so-called de-cyanidation, which are chlorine and calcium oxide. There is also the further compelling fact that harmful accompanying elements can be mobilised through the use of these processes. These elements especially include arsenic, which is highly hazardous and is often contained in arsenic pyrite, a very frequent accompanying mineral. In many cases, I am personally a supporter of mining as a necessary precondition for technological progress, but where the cyanidation of gold ore deposits is concerned, I oppose this technology and I am delighted that, in 2000, an amendment of the Mining Act in the Czech Republic excluded it from the permissible methods of treating gold. In view of the major risks connected with cyanidation, it would be a good thing to exclude this technology, not only in the EU but also worldwide. This is because the risks of cyanidation are disproportionately high in third world countries in particular, where there are lower levels of environmental protection. Commissioner, are you sure that new alternative technologies and new kinds of separation and flotation separation have been properly considered?
(SK) First, I would like to thank the initiators, namely Mr Áder and Mr Tőkés, for raising this very serious issue. I would like to support as strongly as possible the draft resolution on a general ban on cyanide technologies in mining throughout the European Union.
Anyone who experienced and saw the results of the environmental catastrophe caused by the failure of the technology in Baia Mare, and the subsequent release of toxic cyanide effluents into water courses, with far-reaching effects on fauna in the Tisza River in Hungary, as well as the Danube in Bulgaria, would do everything possible to ensure that something similar could never happen again in the European Union.
My own country, Slovakia, was seriously affected by the catastrophe, since it took place along our borders. Moreover, there is a similar threat in Slovakia from the reopening of several old mines for precious metals, where the use of cyanide technology is under consideration due to the low concentrations of the precious metals.
It would be completely mistaken and incorrect to characterise this process as a bilateral affair between two Member States of the EU. I hope that the Commission will take a rather more determined position than the one shown here by the Commissioner.
Through the adoption of the resolution, we must stand up for a general and broad defence of European values in our environmental policy.
(RO) I would like to begin by thanking the Commissioner for the balanced position which she presented in opening this debate. Technologies which use cyanide are hazardous. However, there are also other technologies which are just as hazardous, for instance, the production of nuclear technology. There are regulations, standards and norms in place to prevent accidents. We do not need to apply a ban; we simply have to observe the rules. The resolution mentions 30 accidents over the last 25 years. It does not specify how many of them occurred in Europe because there have been very few, mainly in countries which were not members of the European Union at the time of the accident. In fact, the Commission tightened up the regulations as a result of the unfortunate accident which occurred in 2000.
Cyanide technology is used to obtain a variety of products, including even pharmaceutical products and vitamins. The resolution only discusses mining and, specifically, gold production. Why? The reason is that the problem is not actually with cyanide but with gold. Not only is there a request to ban this technology, but also to halt ongoing projects by the date of the supposed ban. The only future project I am aware of in Europe involving the mining of gold is in Romania.
Fellow Members, I would like to ask you to read the resolution text closely; in particular, statements such as 'heavy rain in the future will increase the risk of leaks' or 'the mining industry offers few job opportunities and only then with limited prospects of 16 years' or 'human negligence may occur because some Member States are incapable of enforcing the legislation'. I do not think that such statements have any place in a European Parliament text.
This is why, fellow Members, please weigh up both the reasons for and consequences of voting against a resolution which diminishes our credibility before the Commission and reduces the chance of the motions for resolutions approved in the European Parliament being taken into consideration not only in the current case, but also in general.
(BG) Mr President, ladies and gentlemen, the use of cyanide compounds in the mining industry is obviously an issue which no one can be indifferent to. We are aware of the legal measures which the European Union has adopted. They convey a clear message: we must continue to guarantee a high level of protection for people's health and the environment through the use of appropriate resources, structures, control mechanisms and management systems. Continuing to mobilise public opinion in Europe is also part of our mission. However, when this is done by playing on people's fears and using the environmental card to protect interests of another kind, the stance adopted completely loses its merit.
According to SRE Consulting's report, the majority of cyanide compounds currently used on an industrial scale are used for the purposes of the chemical industry and the surface treatment of metals. This means that, even though we ban their use in the mining of gold, they will continue to be used for other purposes and our ban will not result in a significant decrease in their use as a whole. I totally support the absolute need to evaluate the impact on the environment and for both operators and control authorities in our countries to exercise preliminary and subsequent control.
At present, my country, Bulgaria, does not have an explicit ban on the use of cyanide compounds in the mining of gold. In this case, the use of other technologies, especially during the current crisis, has not proved to be more effective. This does not mean that we are making compromises, but that we are listening to the voice of reason and not going to extremes. This is why the bridge connecting one group of people opposed to any ban to the group of people holding a different view passes through you. This is a bridge which, I urge you, we must not burn.
Mr President, I agree that tailings dams such as the one that caused the accident in Baia Mare in 2000 should not be created. Finland is a big gold producer by European standards. The new mine in Kittilä is the biggest in Europe with a yearly production of 5 000 kg of gold. Now we have to remember one scientific fact; gold does not dissolve in liquids other than cyanide. Therefore, the extraction process in Kittilä also involves cyanide, but in closed processes. Cyanide used in processing the enriched slurry is reused and the residuals of cyanide are destroyed after the process. Even the residuals of cyanide in the water recovered from tailings dams are purified. Bacteria-based extraction would be more nature-friendly, but it is not yet used for gold.
The first mine in the world to use microbial extraction from heaps of nickel ore is in Talvivaara, also in Finland. Microbial purification of residual cyanide is being developed with good results and I strongly recommend moving in that direction. Therefore, I do not support a move to ban the use of cyanide totally but I would certainly encourage strict environmental controls with the best available technology and closed processes.
(RO) I believe that the initiative on banning the use of cyanide-based technology in gold mining is unjustified. There are a number of European legislative acts in force in this area, as already mentioned earlier, which have increasingly tightened the regulations on the conditions for using cyanide, starting right from the time of the unfortunate accident mentioned earlier, which occurred in Baia Mare and regrettably resulted in contamination.
Therefore, our efforts should focus on enforcing this legislative framework strictly at national level in each Member State in this situation. Cyanide-based technology has been used for extracting gold for over 100 years under conditions ensuring the environment's safety and as part of an efficient process for extracting gold. In fact, 90% of the gold extracted worldwide over the last 20 years has been extracted using this technology and not an alternative.
The technical regulations governing the use and neutralisation of cyanide have helped minimise the risks to the environment and workers' health. I believe I must also stress that the proper application of the precautionary principle does not involve an emotional response which would take the form of a ban on a technology which has proven its benefit and whose risks are completely known and controllable. When applying the precautionary principle, consideration must also be given to the risks to the environment arising from the use of other agents similar to cyanide as an alternative. In any case, experts say that using such alternative agents poses greater risks than using cyanide.
(HU) Allowing or banning mining ventures that use cyanide raises sensitive issues in certain Member States. First of all, we must establish that solving this problem cannot be held hostage to political intentions and interests. Assessing the danger of pollution is a matter for experts, and if there is such a danger, then it is up to political leaders to protect citizens' interests. On this point, the question goes beyond environmental protection concerns, since pollution can endanger people's health, in contravention of the right of EU citizens to a high level of health protection (Article 35 of the Charter of Fundamental Rights). In this area, there can be no question of small or large risk. If the health of citizens is put at risk, then political debate is pointless and the authorities must take action against the potential polluter. Although the use of cyanide is banned in certain Member States and allowed in others, Member States must consult each other and aim at forming partnerships. The Commission, for its part, should take a stand on the matter and initiate regulations that exclude the possibility of damage to the health of EU citizens.
(FI) Mr President, as I come from the gold country of Northern Lapland, I want to make my contribution in this debate. Just as Mrs Essayah said in her excellent speech, gold is dissolved by using cyanide, and this is happening in closed processes in Finland.
In the Kittilä goldmine, which is fairly close to where I live, over 5 000 kilos of gold are produced in a year. There have been no problems, because environmental issues have been dealt with in such a way that legislation is up to date, the processes are closed and the residuals are destroyed. Technology is also significant there. In this matter, there are certainly a considerable number of differences between European countries, and I believe that we need to have cooperation and exchange best practices.
Another important matter is the use of microbes, which is a new innovation. We must invest in this in the future as well, so that we can move to an even more environmentally friendly and effective procedure for dissolving gold. We must make a concerted effort across Europe so that mining activity can continue while taking account of the environment in a sustainable way.
(DE) Mr President, the speeches by Mrs Roithová, Mr Březina and Mr Mészáros really convinced me, since they described how there was similarly indiscriminate exploitation in the country in which they lived previously, namely Communist Czechoslovakia, how there has been a change in attitude and how today, they are the ones who are advocating environmental protection and common European standards.
I believe we need this change in attitude throughout Europe. We must be aware of the fact that we are in the process of developing new technologies. Why not stretch out the mining of a reserve that is running out anyway and first of all develop these new technologies? I would like to make one point quite clear: if we are not careful, something irretrievable will be destroyed and future generations will damn us for it.
I therefore really must ask for a long-term approach here. It is crucial that we have uniform European standards, since rivers cross borders and cyanide is, of course, also an environmental hazard that crosses borders.
(RO) I agree that every measure must be taken at European Union level to reduce the purported risks from using toxic, hazardous substances such as cyanide. However, banning these substances must not be viewed as the only solution. Toxic, hazardous substances are used in many industrial processes other than mining. Apart from the accident in Baia Mare in 2000, there have been a further two major accidents in the mining sector: one which occurred in Spain in 1998, and the other in Sweden in 2003, both of greater magnitude. However, their causes were similar: tailing ponds which collapsed.
More than 90% of gold and silver production carried out globally uses cyanide-based technology for extracting the metals. Imposing an unconditional ban on this technology and replacing it with technologies based on substances which pose smaller risks to the environment, but which are exorbitant and produce lower yields, means that the relevant country has to actually stop extracting these metals, with the economic and social repercussions this entails.
(DE) Mr President, ladies and gentlemen, as Mr Takkula has just said, cyanide technology is a common method in mining. However, as we have heard, it is highly dangerous. The disaster that Mrs Băsescu just mentioned contaminated the Danube at the time and shocked us all, and you know that I campaign strongly for the Danube region. For that reason, as a trade politician, I wonder what can we do about it? In the European Union, we only have limited gold mining capacities. The goal is to make a difference worldwide with technical innovations. Here, there is high technology, I know. In Germany environmental technologies were developed that will help to avoid cyanide in the future. We must make these European high technologies commercially viable and we must make them affordable. I see great potential for trade in this. We should not confine ourselves to the European Union, but ensure that here, we also achieve a breakthrough in international trade, in the interests of the environment and our economy.
(SK) Cyanide extraction techniques are associated with a high risk of environmental damage and therefore also pose a threat to human life and health. Cyanide leaching of precious metals such as gold is banned in a number of Member States, but the risks of a natural disaster involving contamination of surface waters goes beyond national boundaries.
The notorious accident in Baia Mare (which is in Romania, and here I must correct my colleague, Mr Posselt: it did not originate from Czechoslovakia, but rather from Romania, and then it contaminated both Hungary and Slovakia, and thus the former Czechoslovakia) caused incalculable damage, even up to 1 000 km or more away from where it occurred. My own country was among those affected.
Despite this, the law in many European countries still allows the use of such techniques. In the interests of protecting human health and the environment, and in view of the fact that cyanide extraction techniques can affect a number of states when accidents occur, I firmly believe that it is necessary and, indeed, essential to establish unified legislation at the European level.
(RO) A chemical substance which has got out of control and escaped into the environment causes serious problems, but we have more than 10 million chemical substances. We also have an even higher number of sites where work is carried out using chemical substances. We could discuss here in the European Parliament millions of potentially dangerous scenarios. Cyanides are certainly toxic, but I am a chemist and I can tell you that we have a global problem: fewer than 18% of cyanides are used in mining. The remaining cyanides are used to produce medicines, consumer goods in the cosmetics industry, as well as in many other areas.
However, substances are used on our planet which are thousands of times more toxic than cyanides. Generally speaking, if chemical substances enter water, they destroy life. We have many dead rivers around the world which have not been touched by cyanides. There is no sign of life in the Dead Sea because it contains a large amount of sodium chloride, in other words, table salt. When using any chemical substance, all the technologies and regulations for protecting the environment which apply in 2010 must be observed. As a European state, this is definitely the path which Romania has chosen to go down. Every country in the world must do the same.
Mr President, with all due respect, can I say that this debate is largely misdirected. The subject before us is a very curious matter. It reignites an accident that took place 10 years ago. Why? Why has there been this long silence? And why now? Why a debate now? If we follow this pattern, we could and should ban anything and everything that can be linked to a past accident. I find the whole matter unjustified. I think it uses the environment as a screen and it is based on the mass fears so fashionable nowadays. In my opinion, and I think in truth, it is just a poor political plot.
(DE) Mr President, I would briefly like to clarify as my fellow Member perhaps misunderstood as a result of the translation. I know Baia Mare very well and know that it is not in the former Czechoslovakia, but in the north of Transylvania. I know it really well. That was a translation error. I merely alluded to the speeches by Mr Březina, Mrs Roithová and Mr Mészáros that referred to experiences in Kašperské Hory or Bergreichenstein, etc. I am familiar with the geography of Central Europe.
Member of the Commission. - Mr President, thank you for this debate. I will, of course, make sure that Mr Potočnik gets a full account of it.
We share your concerns about cyanide. It is, of course, a very dangerous toxin and we are aware of that. But let me assure you that the Commission has drawn conclusions from the terrible accident that happened 10 years ago in Baia Mare. The directive that we have very recently put in place includes a lot of limitations, requirements, restrictions and demands, in order to provide maximum protection as regards the effects on the environment and human health. The directive will also reduce the likelihood of such an accident happening again and, should there be an accident, will reduce the possible impact to a great extent. It is therefore extremely important that the directive is duly implemented.
Given the very stringent requirements of the Mining Waste Directive and the absence of adequate alternatives today, a general ban on cyanide use for gold extraction does not, for the moment, seem appropriate. However we are following the issue, we are studying the latest technology development and there will be an evaluation in 2012. We must increase the recycling rates of the products containing precious metals in the EU, in order to reduce reliance on gold mining altogether.
Thank you for this debate. Mr Potočnik will, of course, be at your disposal to answer further questions on this. The Commission is taking this very seriously. If you study the directive, you will see that many of your concerns are already there. Let us help to push the Member States to really implement it in full because that would considerably reduce the risks.
The debate is closed.
The vote will take place during the May I part-session.
I wish you a safe journey to your homes. Let us hope that it will not be interrupted by a volcano or anything or anybody else!
Written statements (Rule 149)
On 30 January 2000, the dam surrounding the tailing pond containing waste from the company Aurul in Baia Mare, Romania, cracked, allowing approximately 100 000 cubic metres of contaminated water, containing 100 tonnes of cyanide and heavy metals, to spill out. This spill resulted in the drinking water supply being cut off to 2.5 million people in three countries. The River Somes had cyanide concentrations 700 times above permitted levels. Aquatic life was completely destroyed over a distance of several hundred kilometres. We must not forget the details of this disaster, which has become synonymous internationally with pollution. It highlights to us that, in spite of legislation and controls, such accidents can occur at any time. Hazardous substances have no place in mining if we want to prevent disasters. The intention at Roşia Montană is to construct the largest surface gold mine in Europe, based on the use of cyanides. What will the consequences be then? The destruction of the environment, the disappearance of the village, the displacement of the inhabitants, churches and cemeteries and a death warrant for the priceless remains dating back to Roman and pre-Roman times. History teaches us lessons. It is incumbent upon all of us to learn them. It is absolutely imperative that we impose a total ban on the use of cyanide in mining within the EU in order to avert tragedies affecting people and the environment.
in writing. - (HU) During the past two years, I have voiced on several occasions, both in the plenary sessions of the European Parliament and in its various forums, the dangers of cyanide-based mining. In addition, I wrote a letter to Mr Stavros Dimas, Commissioner for the Environment, on the matter of the mining ventures in Romania (Roşia Montană) and Bulgaria (Chelopech and Krumovgrad). The use of cyanide mining technologies is sometimes referred to as a dangerous 'chemical atomic bomb' because of its effect on the living environment. Since 1990, there have been some thirty cases worldwide of serious pollution caused by cyanide mining. The disaster on the Tisza River ten years ago is considered the most serious European environmental disaster since Chernobyl. Only in the past few days in Romania, the Arieş River, which flows into the Tisza, was polluted by a gold mine that had been shut down 40 years ago. Last year, when visiting a nearby mining company (Roşia Poieni), President Traian Băsescu himself stated that 'we cannot sit on such an ecological bomb, for this is simply murder'. In view of the new plans for mining development in Romania (Roşia Montană, Baia Mare, Certeju de Sus, etc.), I emphasise that a ban on cyanide-based mining is not simply a Romanian nor, in any way, an 'ethnic' problem, but a universal - European - matter, on which both the EU Member States and the European Parliament groups can reach a sensible agreement. Europe cannot be indifferent to the cyanide disasters of the past or the threat of new ones in the future. It is in the interest of us all to protect people and our environment, not only from radioactivity or air pollution, but also from cyanide poisoning. I ask that this honourable House vote for our initiative.